The plaintiff in error was convicted in the county court upon a charge of the unlawful sale of intoxicating liquor, and was sentenced to imprisonment in the county jail for a term of 90 days and to pay a fine of $250. The judgment in this case was rendered on November 2, 1925, and the appeal was lodged in this court on March 2, 1926. No briefs have been filed in support of the appeal, and no appearance for oral argument made at the time the case was submitted. We have examined the record, and find that the information correctly charges the offense, the evidence sustains the *Page 101 
verdict, and no prejudicial error is apparent. The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating.